Citation Nr: 0609361	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel










INTRODUCTION

The veteran served on active military duty from September 
1955 to August 1977.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran seeks service connection for diabetes mellitus, 
Type II.  Because the veteran had active military service in 
Vietnam, presumptive service connection is potentially 
applicable.  The Board notes that only type II diabetes 
mellitus, however, is eligible for presumptive service 
connection.  See 38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.309 (2005).

The veteran has a current diagnosis of diabetes mellitus, but 
conflicting diagnoses of type I and type II.  The veteran was 
first diagnosed with diabetes mellitus in October 1996.  Type 
I diagnoses were made by private treatment providers in 
October 1996, May 1999, and October 1999.  Type II diagnoses 
were made by private treatment providers in January 1998, 
March 1999, and November 1999.  An April 2002 report of 
telephone contact indicated that one of the veteran's private 
physicians stated that the veteran had type I diabetes 
mellitus.  

In April 2002, a VA examiner was requested to opine whether 
the veteran had type I or type II diabetes mellitus.  The 
examiner stated that he could not give the requested opinion 
based on the then available evidence.  The physician 
requested the RO obtain the C-peptide result done by a 
private physician in October 1996 or the results of any C-
peptide test result.  The VA examiner requested that the RO 


obtain all other post-1996 diabetes treatment records and 
then resubmit the request to the examiner for an opinion.

The RO obtained multiple private treatment records dating 
from 1996 to 2000, but apparently did not send the additional 
evidence, to include a C-peptide test result, back to the VA 
examiner.  There is, therefore, no VA opinion on file 
regarding the veteran's diabetes mellitus type.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  See 38 C.F.R. § 
3.159(c).  The Board believes a VA medical opinion regarding 
the type of the veteran's diabetes mellitus is necessary to 
fully consider the issue on appeal.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. March 3, 
2006). 

2.  The claims file must be returned to 
the VA examiner who reviewed the evidence 
in April 2002.  The examiner must review 
the earlier statement and the evidence 
added to the claims file since that time 
and clarify whether the veteran's diabetes 
mellitus is type I or type II.  The claims 
folder must be provided to and reviewed by 
the examiner.  All tests or studies 
necessary to make this determination must 
be ordered.  If that examiner is not 
available, then a similarly situated VA 
examiner must offer an opinion.  If there 
is a need for an examination to answer the 
question, then the veteran must be 
afforded a VA examination to ascertain the 
type of his diabetes mellitus.  The 
examiner 


must set forth the complete rationale 
underlying any conclusion drawn and/or 
opinion expressed, to include, as 
appropriate, citation to specific evidence 
in the record.  The report prepared must 
be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for any 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the veteran of 
his VA examination must be placed in the 
veteran's claim file.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure it is in 
complete compliance with the directives of 
this remand.  If the report is defective 
in any manner, the RO must implement 
corrective procedures at once.

5.  After completing the above actions, 
the RO must readjudicate the veteran's 
claim for entitlement to service 
connection for diabetes mellitus, type II, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If 
the benefit sought on appeal remains 
denied, the veteran and his 


representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may submit additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

